      Case 2:21-cv-00179-JAM-DB Document 33 Filed 03/25/21 Page 1 of 2


 1                               UNITED STATES DISTRICT COURT

 2               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

 3
 4 DANIEL A. TACKITT, individually and d/b/a              Case No. 2:21-cv-00179-JAM-DB
     EASTSIDE HAY; JOHANNA L. TACKITT,
 5   an individual; Z.D.T., a minor, by and through       Judge: Honorable John. A. Mendez
     his Guardian ad Litem, DANIEL A.
 6   TACKITT; G.A.P., a minor, by and through             ORDER GRANTING STIPULATED
     her Guardian ad Litem, JOHANNA L.                    REQUEST FOR AN
 7   TACKITT; VICTORIA FORD, an individual;               ORDER TO EXTEND TIME FOR
     CHARLES PADILLA, an individual; CASSIE               SPECIALLY APPEARING
 8   BARAJAS, an individual; RUSS BARAJAS,                DEFENDANT CURTIS AND SONS
     an individual; H.B., a minor, by and through         CONSTRUCTION, INC. TO
 9   her Guardian ad Litem, CASSIE BARAJAS;               RESPOND TO PLAINTIFFS’ FIRST
     A.B., a minor, by and through his Guardian ad        AMENDED COMPLAINT
10   Litem, CASSIE BARAJAS; BRIAN K.
     JOHNSON, an individual; LORETTA
11   BUCHHOLTZ, an individual; RANDY
     BUCHHOLTZ, an individual; DEANNA
12   HOLMES, an individual; ROGER                         Current Response Date: March 25, 2021
     DONAHUE, an individual; KAREN
13   DONAHUE, an individual; STORM
     DONAHUE, an individual; WILLIAM
14   “BILLIE” FARMER, an individual;
     JEANETTE “JANET” KITE, an individual;
15   BARRY W. WHITE, an individual; PAUL
     KAMANSKI, an individual; CAREN
16   CAMPBELL-KAMANSKI, an individual;
     TENNESSEE SC KAMANSKI, an individual;
17   AARON DENNIS, an individual; CHUCK
     KAMANSKI, an individual; KIRK
18   JOHNSON, an individual; SHARON
     McDONALD, an individual; LEONARD
19   McDONALD, an individual; KIMBERLY
     MEDEIROS, an individual; JOHN D.
20   McKNIGHT, an individual; JANIS L.
     McKNIGHT, an individual, ROBERTA
21   MENZEMER, an individual; E. A.
     TRENTHAM, an individual; JOHN WILEY,
22   an individual; SIGMUND DUVERNEY, an
     individual,
23
                   Plaintiffs,
24
            v.
25
   LIBERTY UTILITIES (CALPECO
26 ELECTRIC), LLC; ALGONQUIN POWER &
   UTILITIES CORP; and DOES 1 through 50,
27 inclusive,
28                 Defendants.


                                                      1
      Case 2:21-cv-00179-JAM-DB Document 33 Filed 03/25/21 Page 2 of 2


 1          The Court, having reviewed Plaintiffs Daniel A. Tackitt, et al. (“Plaintiffs”) and

 2 Specially Appearing Defendant Curtis and Sons Construction, Inc. (“CURTIS”)’s Stipulated
 3 Request to Extend Time for CURTIS to Respond to Plaintiffs’ First Amended Complaint, and
 4 good cause appearing therefore, hereby ORDERS as follows:
 5          1. CURTIS’ response to Plaintiffs’ FAC shall now be due on or before April

 6 30, 2021 or, in the alternative, five (5) days after this Court issues its rulings on both
 7 Plaintiffs’ Motion for Remand and Defendant Liberty Utilities (CalPeco Electric), LLC’s Motion
 8 to Strike – whichever comes first; and
 9          2.      CURTIS does not waive either its right to challenge the FAC or right to raise

10 affirmative defenses thereto through its responsive pleading.
11 IT IS SO ORDERED.
12
13 DATED: March 24, 2021                          /s/ John A. Mendez
14                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
